department of the treasury - internal_revenue_service washington d c tax_exempt_and_government_entities_division dec uniform issue list a ep atl re request for waiver of minimum_funding_standard for the pension_plan the plan company rrkkkkk ein rrekkkkek dear this letter constitutes notice that your request for a waiver of the required minimum_funding contribution for the plan for the plan_year ended december 20' granted subject_to the conditions listed below this waiver is for the unpaid required minimum contribution for the above listed plan_year all waiver amortization payments representing the waiver must be paid as stated under sec_412 of the internal_revenue_code the code’ has been collateral acceptable to pbgc shall be provided to the plan for the full amount of the funding waiver for the _ plan_year by the later of a days from the date of the irs ruling letter granting the waiver final ruling letter and b the earlier of i the date pbgc notifies the irs in writing that this condition has not been met and ii days from the date of the final ruling letter by date the plan shall have no due and unpaid employer contributions for any plan_year beginning before date starting with the quarterly contribution due_date the company shall make the required quarterly contributions to the plan on or before their required due dates in amounts calculated by j d of the internal_revenue_code_of_1986 as amended and whenever applicable sec_430 of the code until full amortization of the waived amount ‘ actuary in accordance with section __ shall provide pbgc with written evidence of each quarterly contribution_payment within fifteen business days of the contribution’s due_date the company shall make annual contributions to the plan in amounts sufficient to meet the minimum_funding requirements for the plan for the plan years beginning date through date on or before september 15th of the year following each respective plan_year until full amortization of the waived amount the company shall provide pbgc with written evidence of each annual contribution_payment within fifteen business days of september 15th of the year following each respective plan_year under sec_412 of the code the company is restricted from amending the plan to increase benefits and or plan liabilities while any portion of the waived_funding_deficiency remains unamortized with only certain exceptions as defined in sec_412 the company shall copy pbgc on any correspondence with the irs regarding notification of or application_for such an exception you agreed to these conditions in a letter dated date if any of these conditions is not satisfied the waiver will be retroactively null and void the company shall provide verification within fifteen business days of payment of all contributions described above to the service and the pbgc to the addresses below irs-ep classification chris huxtable north eighth street room richmond va fax pension benefit guarantee corporation corporate finance and restructuring department k street nw washington dc fax this conditional waiver has been granted in accordance with sec_412 of the code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa the company is a manufacturer and distributor of automotive equipment the temporary substantial business hardship was precipitated by the economic recession which impacted the automotive industry particularly hard as part of its recovery the company has focused on reduction in costs sale of non-critical assets and an infusion of equity_capital between and revenues increased significantly almost and continued growth is forecast your attention is called to sec_412 of the code and sec_302 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement_plan covering employees covered by this plan maintained by the company to increase benefits or any_action by the company or its authorized agents or designees such as a board_of directors or board_of trustees that has the effect of increasing the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending december the date of this letter should be entered on schedules sb actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the respective schedules sb we have sent a copy of this letter to the manager ep classification in baltimore maryland and to the manager ep compliance unit in chicago illinois if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t2 sincerely william b hulteng manager employee_plans technical enclosures deleted copy of letter_ruling notice of intention to disclose cc krrkkkkk manager ep classification baltimore maryland manager ep compliance chicago illinois
